DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/23/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,381,623 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Amos (Reg. No. 63,679) on 02/24/2021.
The application has been amended as follows: 

Amend claim 33 as follows:
33. A free-standing separator for a lithium battery, comprising:
a porous separator layer, comprising slit edges, and which comprises:
one or more inorganic oxides or nitrides; 
a polymer binder; and 
a reinforcement area comprising  polymer disposed on at least one of the slit edges of the porous separator layer, such that the polymer does not entirely cover a full width of the porous separator layer, wherein the reinforcement area comprises a layer comprising the polymer overlying the porous separator layer. 

Cancel claim 35. 



Amend claim 39 as follows: 
39. A lithium battery comprising:
an anode, 
a cathode, wherein the cathode comprises one or more transition metals, 
an electrolyte, and 
a 
wherein the porous separator comprises slit edges and comprises:
one or more inorganic oxides or nitrides, including boehmite; 
a polymer binder; and 
a reinforcement area comprising a polymer disposed on at least one of the slit edges of the porous separator, such that the polymer does not entirely cover a full width of the porous separator, wherein the reinforcement area comprises a layer comprising the polymer overlying the porous separator. 

Cancel claim 44. 

In claim 45, delete “claim 44” and insert “claim 39”. 
Claim Interpretation
In claim 52, the phrase “wherein the one or more inorganic oxides or nitrides includes boehmite” is interpreted to mean at least requiring boehmite and does not classify a nitride as boehmite. 

Allowable Subject Matter
Claims 33-34, 36-37, 39-42, 45-46 and 52 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 33 and 39 at least require a separator for a lithium battery, comprising: a porous separator layer, comprising slit edges, and which comprises: one or more inorganic oxides or nitrides; a polymer binder; and a reinforcement area 
Previously applied prior art reference US PGPub 2015/0162586 discloses a free-standing separator (only layers are separator layers) [Figure 2, 0050]. The third layer 92 comprises a polymer that may only extend across a portion of the separator backbone from one edge surface [0052]. 
Secondary reference US PGPub 2016/0013461 discloses a polyolefin porous membrane battery separator [Abstract]. Slitting is part of a high-speed process for making a thin battery separator [0022] that can allow for good adhesion between modified porous layers [0029]. Both edges of the formed separator are slitted [0164]. However, even when combined with reference 2016/0162586, there is no overlying reinforcement area layer. Even if the embodiment is used wherein layer 92 of reference 2015/0162586 is attached as a layer so as to be disposed on at least one of the edges of the backbone [0052, Figure 2], the slit edges would be of the attached layers 90 and/or 92 [Figure 2] and not of the porous separator layer wherein the reinforcement layer is disposed on the slit edge and overlies the porous separator layer as required by the claims. 
None of the prior art references recognize the benefits of the claimed invention as cited above. Therefore, taking into consideration the aforementioned reasons, the prior art does not disclose, teach, suggest, or render obvious the claimed requirement of at least a separator for a lithium battery, comprising: a porous separator layer, comprising slit edges, and which comprises: one or more inorganic oxides or nitrides; a polymer binder; and a reinforcement area comprising a polymer disposed on at least one of the slit edges of the porous separator layer, such that the polymer does not entirely cover a full width of the porous separator layer, wherein the reinforcement area comprises a layer comprising the polymer overlying the porous separator layer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725